Title: ’Tis Never Too Late to Mend, 14 September 1773
From: Franklin, Benjamin
To: 


Although Franklin was delighted with his satire, “Rules by Which a Great Empire May Be Reduced to a Small One,” he was not confident that the public shared his opinion of it. To draw attention to it, presumably, he inserted the following letter in the Public Advertiser. But the essay needed no such publicity; it was making its own way, and was soon widely reprinted.
 
 To the Printer of the Public Advertiser.
Sir,
I HAD the Pleasure to read in your Paper of Saturday last some excellent Rules, by which a Great Empire may be reduced to a small One. They are drawn up in a fine Vein of Irony, which is admirably supported throughout.
If the Ministry have any Sense of Shame remaining, they must blush to see their Conduct with respect to America placed in such a striking Point of Ridicule; and the ingenious Author is intitled to the Thanks both of Great Britain and the Colonies for shewing the Absurdity and bad Policy of such Conduct.
To be sensible of Error is one Step towards Amendment; no Man is infallible; and Ministers are but Men; ’tis never too late to mend, nor is it any Impeachment of our Understanding to confess that we have been mistaken; for it implies that we are wiser Today than we were the Day before; and surely Individuals need not be ashamed publicly to retract an Error, since the Legislature itself does it every Time that it repeals one of its own Acts.
But though the Americans have long been oppressed, let them not despair. The Administration of the Colonies is no longer in the Hands of a Shelburne, a Clare, or a Hillsborough; thank Heaven that Department is NOW entrusted to an Englishman! Be it his Glory to reverse those baneful and pernicious Measures which have too long harrassed the Colonies, and have given such a Blow to the Credit, the Commerce, and the Naval Power of the Mother Country. I am, Sir,
A sincere Well-wisher to Great Britain and her Colonies.
